11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Oncor Electric Delivery Company LLC,        * From the County Court at Law
                                              of Brown County,
                                              Trial Court No. CV1103096

Vs. No. 11-14-00164-CV                      * July 29, 2016

El Halcon Investments LLC,                  * Memorandum Opinion by Willson, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs
incurred by reason of this appeal are taxed against Oncor Electric Delivery
Company LLC.